Citation Nr: 0920385	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of low back injury, with lumbosacral strain with degenerative 
arthritis and herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1962 to August 1965.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Milwaukee RO that denied a rating in 
excess of 20 percent for the Veteran's low back disability.  
A July 2007 rating decision increased the rating to 40 
percent, effective the date of the claim.  In April 2008, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In June 2008 this matter was remanded for additional 
development.

In March 2009, the Board received the Veteran's claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service connected residuals of low back injury 
with arthritis, strain, and disc disease, are not shown to be 
manifested by unfavorable ankylosis of the lumbar spine; 
incapacitating episodes of intervertebral disc syndrome or 
separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the 
Veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5237, 5242, 5243 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A November 2004 letter (prior to the RO's initial 
adjudication of the claim) explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-
44 (2008), the Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  A November 2008 letter, in 
conjunction with the November 2004 letter, substantially 
complied with the requirements outlined in Vazquez.  While 
all critical notice was not provided prior to the initial 
adjudication of the claim, the Veteran had an opportunity to 
respond and supplement the record.  November and December 
2008 supplemental statements of the case (SSOCs) then 
readjudicated the claim (after further evidence was 
received/development sought by the Board was completed.  38 
U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 
542 (2006) (finding that a timing defect can be cured by 
notice followed by readjudication of the claim by the Agency 
of Original Jurisdiction).  The Veteran is not prejudiced by 
this process, nor is it otherwise alleged.

The Veteran's service treatment records (STRs) are associated 
with his claims file; and VA has secured all 
pertinent/identified records that could be obtained.  The 
Veteran was afforded VA examinations.  VA's duty to assist is 
met.  

II. Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the Veteran's service-connected disability is already 
rated 40 percent, the focus is on those criteria that would 
afford a rating in excess of 40 percent.  The service 
connected low back disability includes lumbosacral strain 
(Code 5237), arthritis (Code 5242) and disc disease (Code 
5243).  It may be rated under the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula) or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (which ever is to his advantage).  

Under the General Formula (which provides for rating with or 
without symptoms such as pain, stiffness, aching), a rating 
in excess of 40 percent is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.  
Note (1) following provide that neurological symptoms are to 
be separately rated.  Note (5) following states that 
unfavorable ankylosis is shown when the entire thoracolumbar 
spine is fixed in flexion or extension and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin of the abdomen; dyspnea or dysphagia; or 
neurologic symptoms due to nerve root stretching.  38 C.F.R. 
§ 4.71a.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the next higher, 60 
percent, rating is warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 month period.  Note 1 following defines incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treated by a physician.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds 
that the record does not show any distinct period of time 
during the period under consideration when the criteria for a 
higher rating were met, and staged ratings are not warranted.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

The Board has reviewed all of the evidence in the Veteran's 
claims files, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not 
have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

A November 2004 VA treatment note indicates the Veteran 
complained of having worsening low back pain in recent 
months.  There was tenderness along the paraspinal muscles in 
the L4-L5 area with minimal spasm; lumbar forward flexion was 
to 20 degrees with pain; and extension was to 25 degrees.  

On November 2004 VA examination, the Veteran complained of 
constant achy and sometimes sharp low back pain that he rated 
as 7/10, weakness, stiffness, and decreased strength and 
endurance (estimated at less than 50 percent of normal).  His 
pain flare-ups occurred once or twice a month and could last 
as long as a week.  At such times his pain was 9 (on a scale 
of 10) and limited his range of motion to 20 to 30 percent of 
normal; his function was also significantly limited but it 
was unclear to what extent.  He alleged having multiple 
incapacitating episodes during the past 12 months, but he was 
unclear how many times such occurred.  His pain was 
exacerbated by sitting for long periods, standing, bending, 
and lifting, which he tried to avoid.  He reported frequent 
falls.  He was not using a back brace, but used a walking 
stick while hiking.  He denied bowel or bladder dysfunction, 
but had occasional erectile dysfunction.  He worked 
approximately 30 hours a week selling real estate insurance, 
which involved much driving and sitting.  He could drive for 
30 minutes to an hour at a time; standing and sitting were 
limited to 5 minutes; and walking was limited to 
approximately a 1/2 mile.  He had used ibuprofen in the past 
with no relief.  He was currently taking Tylenol 3 and 
Flexeril at night for pain.

The VA examiner noted that the Veteran walked with a broad 
based gait.  There was limited range of motion bending over 
and there was some rotational deformity at the thoracolumbar 
junction with prominence in the right thoracic ribs.  He had 
hypersensitivity and tenderness to touch throughout the 
lumbar spine.  Sensory examination of both legs revealed 
nondermatomal sensory loss, which was not in a particular 
nerve root or nerve distribution, with the right side having 
less sensation than the left.  He had breakaway weakness in 
the hip flexors, abductors, adductors, quadriceps, 
hamstrings, ankle and toe dorsiflexors, and plantar flexors 
with overall 5/5 strength.  Perianal sensation showed slight 
decreased sensation to light touch on the right buttock.  In 
a January 2005 addendum, the physician stated lumbar flexion 
had been from 0 to 35 degrees with pain throughout and 
extension as from 0 to 10 degrees with pain throughout.  
Bilateral lateral flexion and rotation was 0 to 30 degrees 
and free of pain.  It was noted the Veteran could not do 
repetitive range of motion testing.

In December 2004, physical therapy evaluation was requested 
for his worsening low back pain.  He complained of low back, 
buttock, and lower extremity symptoms to his toes.  He 
described numbness and tingling in his lower extremities.  
The low back symptoms were present 100 percent of the day and 
lower extremity symptoms were present 30 to 60 percent of the 
day.  The Veteran denied bladder or bowel dysfunction.  

A January 2005 VA treatment note indicates forward flexion of 
the lumbar spine was to 20 degrees with pain, and extension 
was to 25 degrees.  There was tenderness along the paraspinal 
muscles in the L4-L5 area with minimal spasm.  

An October 2005 VA outpatient note shows the Veteran 
complained of chronic low back pain and occasional numbness 
and tingling in the right or left leg.  He had physical 
therapy in the past without significant progress.  While 
walking, there was no foot drop or foot slap.  
Neurologically, reflexes were 2+ and equal in the knees and 
ankles.  Sensory testing revealed some alteration to light 
touch in the left dorsum of the left foot compared to the 
right; otherwise, sensation was symmetric in both lower 
extremities.  He was able to rise up on his toes and heels.  
Strength testing was difficult to interpret because on formal 
strength testing he had less than anti-gravity strength in 
ankle dorsiflexion and extensor hallucis longus.  He was able 
to get on and off the examination table without assistance.  
The physician commented that it was difficult to tell if any 
of the problems in the Veteran's legs he described were truly 
radicular.  His examination was inconsistent, and the Veteran 
demonstrated much less strength than he did when he was 
ambulating and even his balance seemed good, but when walking 
he had a staggering gait pattern on both sides.  The 
physician believed there were considerable psychological 
issues that surrounded the Veteran's chronic pain and 
dysfunction.  In December 2005, the Veteran was seen at a VA 
outpatient clinic where he reported a history of falls and 
worsening stability; the etiology of his stability problem 
was unknown.  

In November 2006, the Veteran was seen at a VA hospital with 
complaints of an acute episode of severe, left-sided back 
pain that started after he bent over to pick up an empty 
bucket earlier that morning.  He reported he often had 
minimally provoked back pain that usually took several days 
to resolve.  He endorsed occasional numbness and tingling to 
the top of the left thigh; there were no urinary or bladder 
problems.  The Veteran's lumbar spine demonstrated forward 
flexion to 20 degrees with pain and extension to 25 degrees.  
There was tenderness along the paraspinal muscles in the L4-
L5 area.  A February 2007 VA treatment record notes range of 
motion in the lumbar spine was unchanged.  

On June 2007 VA examination, the Veteran reported that his 
back was frequently stiff.  He also complained of constant 
lower back pain, intermittent pain that radiated to his legs, 
and infrequent numbness of the toes of either foot.  He took 
ibuprofen that helped ease his pain and exercised, which also 
seemed to help.  Approximately 3 to 4 times a month, he had 
flare-ups of pain that included muscle tightening that caused 
him to walk in a flexed position.  Theses episodes lasted up 
to 2 to 3 days.  He did not use any assistive devices, and he 
denied having incapacitating episodes.  He was self-employed 
and was able to schedule work around his back.  His back 
limited how long he could drive; he avoided standing in one 
spot for more than a few minutes; and he did not like to walk 
more than 8 blocks due to his back pain.  Range of lumbar 
motion testing revealed flexion to 10 degrees (out of 90), 
extension to 10 degrees (out of 30), bilateral bending to 10 
degrees (out of 30), and bilateral rotation to 20 degrees 
(out of 30).  He had pain through the entire range of motion 
of all ranges tested.  He reported that this was his usual 
range of motion without flare-ups.  There was no additional 
functional impairment with 3 repetitions nor was there 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or repetition.  As there was no 
flare-up on examination, an assessment of loss of function 
during a flare-up could not be made without speculating.  

At the April 2008 Travel Board hearing, the Veteran testified 
that he fell on average 8 to 10 times a year for the past 3 
to 4 years, and that doctors have told him this was due to 
his back disability.  He indicated he had incapacitating 
episodes at least 3 times a year.  He took ibuprofen and 
muscle relaxants.  He stated he had his own insurance 
business with his wife and that he essentially turned all of 
the work over to his wife because he could no longer do it.  
He tried to answer the phones but he was unable to sit for 
long periods of time.  His wife assisted him with putting on 
pants, socks, and shoes.  He could no longer do yard work, 
ride a bicycle, walk a lot, or hunt.  

A May 2008 VA treatment note indicates forward flexion of the 
lumbar spine was to 20 degrees with pain, and extension was 
to 25 degrees.  There was tenderness along the paraspinal 
muscles in the L4-L5 area with minimal spasm.  

A July 2008 emergency record notes the Veteran reported an 
exacerbation of back pain over the past several days that 
limited his activities.  He had some trouble walking and he 
was unable to do all the things he liked to do.  He reported 
his left buttock numbness was stable.  He usually took 
ibuprofen and a muscle relaxant, but these had not worked 
lately.  An addendum states he was neurologically intact.  
August 2008 notes reveal he was using hydrocodome and muscle 
relaxants for his low back pain and that GABA would be added 
to his medication.  He requested a renewal of ibuprofen.  The 
veteran also experienced an acute episode of lower back pain 
after moving furniture.  The pain was located in his back and 
radiated to his left leg.  There was associated numbness and 
tingling below the left knee.  There was no loss of bladder 
or bowel control.  The straight leg raise test was negative, 
bilaterally.  

In September 2008, the Veteran presented to the pain clinic 
for complaint of chronic low back pain.  The examiner 
recalled seeing the Veteran for his back problem 3 years 
earlier and, based on the Veteran's description, his symptoms 
had not changed even though the Veteran reported they were 
worse.  His sensory examination was difficult to interpret 
because there seemed to be some suggestion that he had distal 
diminished symptoms to light touch and pinprick, but his 
responses to questioning were somewhat variable on different 
trials, and did not follow any specific dermatomal pattern.  
The Veteran reported he was still working in real estate and 
insurance.

On November 2008 VA examination, the Veteran complained of a 
persistent, dull, achy lower back pain.  He also had an 
occasional sharp "electrical jolt" like pain down the right 
thigh that lasted for a few seconds; this occurred every few 
months.  He reported falling down approximately 9 times a 
year for reasons that were unclear (there was no prodrome, 
dizziness, tripping, buckling of the ankle or knee, or leg 
weakness).  He indicated his pain was consistent, but 
approximately once a month the pain increased in severity to 
"12/10" and it was not exacerbated by anything in 
particular.  There was no associated bowel or bladder 
impairment.  He had been on muscle relaxants, opioids, 
NSAIDS, and most recently gabapentin; however, he did not 
like to take pain medication because he did not want to 
become dependent.  He used a walker to assist him on uneven 
surfaces, but he walked independently at home.  He did not 
have any physician prescribed bed rest in the past 12-month 
period.  On examination, range of motion of the lumbar spine 
was 43 degrees flexion (out of 90), 23 degrees extension (out 
of 30), 16 degrees right bending and 17 degrees left bending 
(both out of 30), and 21 degrees right rotation and 16 
degrees left (both out of 30).  The examiner commented that 
although there was pain throughout the entire range of 
motion, the functional range of motion was limited by 
terminal pain with all ranges of motion.  

On neurological evaluation, motor strength was 5/5 in all 
proximal and distal muscle groups of all 4 extremities with 
normal tone and bulk.  Muscle stretch reflexes were 2+ in the 
biceps, brachialradialis, triceps, and patellar, and 1+ in 
the ankles.  Plantar responses were "upgoing".  There was 
patchy decreased sensation to light touch, pinprick, and 
vibration in his feet and lower extremities from the shins to 
the feet.  The Veteran's gait was abnormal with small, steady 
steps; there was no spacticity.  The diagnosis stated the 
Veteran was neurologically intact except for a distal 
polyneuropathy that appeared to be length dependent.  There 
was good initiation of power and no weakness.  Reflexes were 
symmetric and intact, and there was no evidence of lumbar 
radiculopathy.  The etiology of the Veteran's falls was 
unclear, but it appeared more likely than not that it was due 
to the lumbar disease.  An EMG was normal.  The physician 
stated the Veteran had no neurological manifestations of his 
service-connected low back disability.

As is noted above, to warrant the next higher, 40 percent 
rating under the General Formula, the evidence must show 
unfavorable ankylosis of the thoracolumbar spine.  As the 
record does not show that at any time there was any (much 
less unfavorable) ankylosis of the thoracolumbar spine, a 
higher rating under the General Formula is not warranted.  
Furthermore, the record does not show that the Veteran's 
service connected low back disability has any neurological 
manifestations (see report of November 2008 VA examination, 
when the examiner stated there were none), and a separate 
rating for such manifestations is not warranted.   

The Board also considered whether rating the Veteran's 
disability as intervertebral disc syndrome, based on 
incapacitating episodes would afford him a higher rating.  
Although he has alleged lengthy flare-ups and, has stated in 
the past that he had incapacitating episodes, the record does 
not show that he has ever been placed on bed rest prescribed 
by a physician for an incapacitating episode.  (In November 
2008 the Veteran advised his examiner that he had not been 
placed on bed rest in the past 12 months.)  Consequently, an 
increased rating based on incapacitating episodes is not 
warranted.  

Inasmuch as the manifestations of the Veteran's service 
connected low back disability are all reflected in the 
schedular criteria for the disability, it is not shown that 
the schedular criteria are inadequate.  Consequently, 
referral for extraschedular consideration under 38 C.F.R. § 
3.321 at this point is not indicated.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  Notably, the Veteran has filed a 
formal claim for TDIU, which was referred to the RO (above).  
As the matter has not yet been adjudicated by the RO, the 
Board has no jurisdiction in the matter.  

The preponderance of the evidence is against a rating in 
excess of 40 percent for the Veteran's service connected low 
back disability.  Accordingly, this claim must be denied.


ORDER

A rating in excess of 40 percent for residuals of low back 
injury with lumbosacral strain, degenerative arthritis, and 
herniated nucleus pulposus is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


